Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed May 9, 2022 is acknowledged.  Claims 21, 23-24, 28-32, 35-36 and 41-44 are cancelled. Claims 20, 33-34, 45-46 and 48 are amended. Claims 50-51 are newly added. Claims 1-20, 22, 25-27, 33-34, 37-40, 45-49 and new claims 50-51 are pending. Claims 1-19 are withdrawn with traverse (filed 4/13/17) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/13/17.
3.	Claims 20, 22, 25-27, 33-34, 37-40 and 45-51 are under examination with respect to agarose for species of biopolymer, dopaminergic neuron for species of neuron, CNS for species of the nervous system, and Parkinson's disease for disease in this office action.
4.	Applicant’s arguments filed on May 9, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The objection to claims 29-30 is moot because the claims are canceled. 
The rejection of claims 29-30 and 41-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled. 
The rejection of claims 29-30 and 41-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claims are canceled. 
The rejection of claims 29-30 and 41-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on May 9, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 20, 22, 25-27, 33-34, 37-40 and 45-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 9 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are still indefinite because:
i. Regarding claim 20, it is unclear whether the limitation “a construct comprising the micro-tissue engineered neural network” recited in line 19 of the claim or “the construct comprising the micro-tissue engineered neural network” recited in step of implanting is the same as the limitation “the construct” recited and encompassed within the limitation “a tissue-engineered composition comprising the construct and neurons having an engineered cytoarchitecture……a length of construct” in line 16 of the claim. It is also unclear whether the construct encompassed within the limitation “a tissue-engineered composition comprising the construct and neurons having an engineered cytoarchitecture…..” recited in line 16 of the claim contains the recited micro-tissue engineered neural network and neurons or is only a hydrogel construct as in line 3 of the claim. It is also unclear and not known whether the limitation “micro-tissue engineered neural network” is the same as the limitation “….neurons having an engineered cytoarchitecture………”. Thus, the claim is indefinite. 
In addition, the limitation “to promote neurite outgrowth” recited in the preamble is not clear because it is unclear whether the limitation “to promote neurite outgrowth” is to promote neurite outgrowth in the mammal that is implanted by the claimed tubular hydrogel construct or to promote the neurite outgrowth of the cells encompassed within the construct.  
For examination purposes, the limitation “a construct comprising the micro-tissue engineered neural network” is interpreted as “comprising the construct and neurons having an engineered cytoarchitecture….a length of construct”. The limitation “to promote neurite outgrowth” is interpreted to promote the neurite outgrowth of the neurons within the mammal which has mature and fully differentiated neurons or lost, damaged or degenerated mature neurons. 
ii. Claim 33 recites both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation “stem cells” and the claim also recites “neuronal progenitor cells” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
In addition, neuronal progenitor cells are cell lineages that already committed to neuronal lineages (i.e. neuronal progenitor cells) and differentiate from stem cells, which are multipotent and can differentiate into different cell lineages. Thus, the recited neuronal progenitor cells cannot be stem cells. 
iii. Claims 45-46 recite the limitation “the subject” in line 3 or line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
iv. Claim 48 recites both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 48 recites the broad recitation “cortical neurons” and the claim also depends from claim 20 that recites “(i) mature….glutamatergic neurons, GABAergic neurons and dopaminergic neurons”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
v. The rest of the claims are indefinite as depending from an indefinite claim.
Accordingly, the rejection of claims 20, 22, 25-27, 33-34, 37-40 and 45-51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22, 25-27, 33-34, 37-40 and 45-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of promoting neurite outgrowth in a rat animal model by implanting a tubular hydrogel coated with carboxymethylcellulose (CMC); wherein the tubular hydrogel comprises an agarose-extracellular matrix hydrogel and cultured cortical neurons that are isolated from E18 rat embryos; wherein the outer hydrogel consists of 1-4% agarose in DPBS (Dulbecco's phosphate-buffered saline) and the interior extracellular matrix core is made of a salmon-derived fibrin matrix or a blend of collagen+laminin, does not reasonably provide enablement for a method of culturing and implanting an undefined construct comprising a micro-tissue engineered neural network (Miro-TENN) to a mammal, or restoring an axonal connection in the CNS or replacing a lost, damaged or degenerating neuron by the claimed construct comprising Micro-TENN as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 20, 22, 25-27, 33-34, 37-40 and 45-51 as amended are drawn to a method of culturing and implanting a micro-tissue engineered neural network (Micro-TENN) in a mammal, comprising:
1) preparing a tissue-engineered composition by: 
i providing an elongated tubular hydrogel construct having a first and a second end and comprising a tubular body comprising at least one biopolymer and having an inner surface defining a luminal core comprising at least one extracellular matrix protein;
 	ii. positioning a plurality of neuronal progenitor cells at a first end of the construct; 
	iii. culturing the plurality of neurons at the first end with the construct in vitro to i) mature the neuronal progenitor cells into a plurality of neurons comprising one or differentiated neuronal subtypes selected from glutamatergic neurons, GABAergic neurons or dopaminergic neurons and ii) promote growth of axons of the plurality of neurons through at least a portion of the luminal core, along a length of the construct, thereby forming a tissue-engineered composition comprising the construct and neurons having an engineered cytoarchitecture, such that soma of the neurons are located at the first end and the grown axons extend through the core and run longitudinally for at least a portion of a length of construct, thereby creating a construct comprising the micro-tissue engineered neural network (Micro-TENN); and 
2) implanting the construct with the micro-tissue-engineered neural network therein into the mammal. 
Claims 38 and 40 as amended also encompass replacing lost, damaged or degenerating neurons or restoring axonal connection damaged in the CNS.

On p. 9-11 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 20, and the specification provides support for the amended claim 20 and cites Example 1, paragraphs [0141]-[0143]; [0156]-[0158] and Example 2, paragraphs [0174]-[0175] of the specification in support of the arguments. 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2164, MPEP §2164.01-2164.06, the specification provides insufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
i. Claim 20 as amended encompass culturing and implanting a Micro-TENN in a mammal by implanting a structurally and functionally undefined construct comprising the Micro-TENN because the recited steps i-iii set forth above are for preparing a tissue-engineered composition. For the reasons set forth above at section of the rejection under 112(b), it is unclear and not known whether the limitation “a construct comprising a Micro-TENN” or the construct recited in the step of implanting is the same construct encompassed within the recited tissue-engineered composition (i.e. comprising the construct and neurons having an engineered cytoarchitecture…..of construct), which is an hydrogel construct or is the same as the recited “tissue-engineered composition”. It is also unclear and not known whether the limitation “micro-tissue engineered neural network” is the same as the limitation “….neurons having an engineered cytoarchitecture………”. Thus, a skilled artisan cannot contemplate how to make and use the claimed invention. 
ii. As previously made of record, the specification only describes implanting a tubular hydrogel in a rat animal to promote neurite outgrowth in the rat animal model; wherein the tubular hydrogel comprises an agarose-extracellular matrix hydrogel and cultured cortical neurons isolated from El 8 rats at a desnity of 56000, 72000 or 36000 cell/ml; wherein the outer hydrogel consists of 1-4% agarose in DPBS (Dulbecco's phosphate-buffered saline) and the interior extracellular matrix core is made of a salmon-derived fibrin matrix or a blend of collagen+laminin (see p. 39, figures 3B-3F). 
The implanted tubular hydrogel shown in the examples comprises an agarose-extracellular matrix hydrogel and cultured cortical neurons isolated from E18 rats, not mature and fully differentiated glutamatergic/GABAergic/dopaminergic neurons. 
The specification has provides no sufficient guidance to promote neurite outgrowth by implanting a structurally and functionally undefined construct comprising a Micro-TENN or by a tissue engineered composition comprising the hydrogel construct and neurons having an engineered cytoarchitecure and wherein the neurons are mature and fully differentiated glutamatergic/GABAergic/dopaminergic neurons because mature and fully differentiated neurons cannot grow as acknowledged by Applicant and as also evidenced by Chen et al. (Cell death and Differentiation, 1998; 5:816-822, cited previously). The mature and fully differentiated neurons in the CNS once damaged or degenerated or lost cannot be regenerated or grow or to promote neurite outgrowth.
iii. Claims 38 and 40 also encompass replacing lost, damaged or degenerating neurons or restoring axonal connection damaged in the CNS by the claimed method. However, neither the specification nor the prior art teaches that the damaged, lost or degenerating neurons in the CNS can be replaced or restored because the damaged, lost or degenerating neurons in the CNS are damaged mature and fully differentiated CNS neurons. Once damaged or lost or degenerated, these damaged mature and fully differentiated CNS neurons cannot be restored in vivo in view of Blight (see p. 1052, 2nd col., Blight Nat. Neurosci. 2002. 5: 1051-4; p. 316, cited previously), Schmidt et al. (Annu. Rev. Biomed. Eng. 2003. 5: 293-347, cited previously) and Hoke et al. (p. 450, 2nd col. Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454, cited previously) and Yiu et al. (p. 624, Yiu et al. Nat. Rev. Neurosci. 2006. 7:617-627, cited previously). 
As previously made of record, the animal model shown in the examples is not an art-accepted animal model for damaged, lost or degenerated neurons in the CNS caused by all possible mechanisms including neurodegenerative disease of the CNS.
There is no correlation between the outcomes obtained from animal models with no disease and those damaged, lost or degenerated in the CNS by all possible mechanisms including neurodegenerative disease of the CNS in view of Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20:94-107, cited previously) and Anger (p. 403, abstract, Neurotoxicology, 1991; 12:403-13, cited previously). 
The specification provides no support for restoring a damaged connection or replacing a lost, damaged or degenerating neuron in the CNS in vivo because neither the specification nor the prior art teaches that damaged, lost or degenerated mature CNS neurons can be restored in vivo by the claimed method. Thus, it is unpredictable whether implanting the claimed tubular hydrogel construct or undefined construct in the CNS in vivo can restore damaged, lost or degenerated mature CNS neurons.
In view of MPEP 2164.01-2164.03 and the unpredictability in neuronal regeneration of the CNS, the disclosure of a single species does not provide an adequate basis to support generic claims. See In reSoll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, it requires more than just the disclosure of a single species because it is not reasonably predictable what other species will work based on the disclosure of one species. See In reFisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); In reWright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In reVaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). 
Thus, in view of the breadth of the claims, the lack of guidance in the specification, the limited working example, the unpredictability of inventions, and the current status of the art, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the claimed invention without undue experimentation or making a substantial inventive contribution in order to practice the claimed invention. Accordingly, the rejection of claims 20, 22, 25-27, 33-34, 37-40 and 45-51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained.

Claim Rejections - 35 USC § 112
8.	Claims 20, 22, 25-27, 33-34, 37-40 and 45-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 20, 22, 25-27, 33-34, 37-40 and 45-51 as amended encompass making, culturing and implanting a genus of tissue engineered composition comprising a genus of construct and neurons having an engineered cytoarchitecture, wherein the neurons are mature and fully differentiated glutamatergic neurons, GABAergic neurons or dopaminergic neurons, and a genus of construct comprising the micro-tissue engineered neural network (Micro-TENN). 
On p. 11-14 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claim 20, and the specification provides support for the amended claim 20 and cites Example 1, paragraphs [0141]-[0143]; [0156]-[0158] and Example 2, paragraphs [0174]-[0175] of the specification in support of the arguments. Applicant argues that the specification provides data and demonstrates stereotaxically injecting living Micro-TENN to connect thalamic structure in an animal model and cites paragraphs [0159]-[0164] in support of the arguments, and also teaches using constructs with no CMC outer coating and cites paragraph [0181] and [0149] of the specification in support of the arguments.   
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient descriptive information or evidence to demonstrate that Applicant is in possession of making and using the claimed genus of tissue engineered composition comprising a genus of construct and neurons having an engineered cytoarchitecure and making and using a genus of construct comprising a Micro-TENN in the claimed method because:
i. There is no structural and functional relationship or correlation between the claimed genus of construct comprising a Micro-TENN and making the claimed genus of tissue engineered composition comprising an hydrogel construct and neurons having an engineered cytoarchitecture and the Micro-TENN shown in comprising a tubular hydrogel that comprises an agarose-extracellular matrix hydrogel and cultured cortical neurons that are isolated from E18 rats; wherein the outer hydrogel consists of 1-4% agarose in DPBS (Dulbecco's phosphate-buffered saline) and the interior extracellular matrix core is made of a salmon-derived fibrin matrix or a blend of collagen+laminin.
ii. As previously made of record, based on Applicant’s own admission on p. 39 of the instant specification, collagen Micro-TENN did not support cortical neuronal survival and axon extension (see p. 39 of the specification). The specification only describes implanting a tubular hydrogel in a rat animal to promote neurite outgrowth in the rat animal model; wherein the tubular hydrogel comprises an agarose-extracellular matrix hydrogel and cultured cortical neurons isolated from El8 rats at a density of 56000, 72000 or 36000 cell/ml; wherein the outer hydrogel consists of 1-4% agarose in DPBS (Dulbecco's phosphate-buffered saline) and the interior extracellular matrix core is made of a salmon-derived fibrin matrix or a blend of collagen+laminin (see p. 39, figures 3B-3F). The specification also teaches a tubular hydrogel comprising an agarose-extracellular matrix hydrogel and DRG wherein the outer hydrogel consists of 1-4% agarose in DPBS (Dulbecco's phosphate-buffered saline) and the interior extracellular matrix core is made of collagen (p. 34) and a tubular hydrogel coated with carboxymethylcellulose (CMC) for testing needle-less penetration (see p. p49-50; p.51-52).
iii. The specification has not disclosed sufficient species for the broad genus of construct comprising a Micro-TENN and their relationship with the claimed tissue engineered composition comprising the hydrogel construct and neurons having an engineered cytoarchitecure recited in the claim. The specification has also provided no detailed structures, sequences and characteristics for the claimed genus of construct comprising a Micro-TENN and the claimed genus of tissue engineered composition comprising the claimed genus of hydrogel construct and neurons having an engineered cytoarchitecure, wherein the neurons are fully differentiated glutamatergic/GABAergic/dopaminergic neurons. The prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other elongated tubular construct or tissue-engineered composition might be and can be used in the claimed method. 
iv. The implanted tubular hydrogel shown in the examples comprises an agarose-extracellular matrix hydrogel and cultured cortical neurons isolated from E18 rats, not fully differentiated glutamatergic/GABAergic/dopaminergic neurons. The specification has provides no sufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of construct comprising a Micro-TENN and the claimed genus of tissue engineered composition comprising a genus of construct and neurons having an engineered cytoarchitecure, wherein the neurons are fully differentiated glutamatergic/GABAergic/dopaminergic neurons in the claimed method to promote neurite outgrowth because mature and fully differentiated neurons cannot grow as acknowledged by Applicant and as also evidenced by Chen et al. (Cell death and Differentiation, 1998; 5:816-822, cited previously). 
Since the common characteristics/features of the genus of construct comprising a Micro-TENN N and the claimed genus of tissue engineered composition comprising a genus of construct and neurons having an engineered cytoarchitecure, wherein the neurons are fully differentiated glutamatergic/GABAergic/dopaminergic neurons are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of construct comprising a Micro-TENN and the claimed genus of tissue engineered composition comprising a genus of construct and neurons having an engineered cytoarchitecure, wherein the neurons are fully differentiated glutamatergic/GABAergic/dopaminergic neurons to be used in the claimed method or restore axonal damage in different disease conditions.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of construct comprising a Micro-TENN and the claimed genus of tissue engineered composition comprising a genus of construct and neurons having an engineered cytoarchitecure, wherein the neurons are fully differentiated glutamatergic/GABAergic/dopaminergic neurons, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims  20, 22, 25-27, 33-34, 37-40 and 45-51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  

Conclusion

9.	NO CLAIM IS ALLOWED.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yost et al. (US7338517, issued Mar 4, 2008) teaches using an artificial tissue comprising living cells attached to a tubular tissue scaffold for nerve repair, wherein the tubular tissue scaffold comprises a tube having a wall and has an outside diameter, a luminar diameter and a wall thickness, wherein the wall  includes biopolymer fibrils that are aligned in a helical pattern around the longitudinal axis of the tub, wherein the pitch of the helical pattern changes from a right-hand pitch or a left-hand pitch at the luminal surface to a pitch of the opposite direction at the outside surface of the tube wall, wherein the biopolymer is selected from collagen, fibronectin, elastin, fibrin, proteoglycans, hyaluronan and combinations thereof, wherein the outside diameter is between 0.1um-100mm or 1mm-10mm, the wall thickness is 0.1mm-5mm or 0.1-1mm, wherein the luminal surface and outer surface support cell attachment and growth; and wherein the living cells are selected from different cells including embryonic stem cells, hematopoietic stem cells, neuronal cells, mesenchymal stem cells or combination thereof (see col. 5-14; col. 15-16; col. 18-19; col. 21-22; col. 28-32, claims 1-57).  
Boruch et al. (US8685634, issued Apr 1, 2014) teaches using and implanting a neural scaffold for nerve repair, wherein the neural scaffold comprises decelluarized spinal cord tissue and the scaffold comprises biodegradable polymers including extracellular matrix (ECM) or synthetic polymers, and wherein the neural scaffold has a 3-D shape including cylinders or tubes, and wherein the scaffold is cultured with primary neuronal cells, neuronal cell line or stem cells or precursor cells to incorporated onto or into the scaffold (see col.2-15, examples 1-3; col. 16, claims 1-22). 
Romero-Ortega et al. (US2003/0049839, published Mar 13, 2003, priority Aug 1, 2001) (Romero-Ortega’2003) teach using and implanting a transparent agarose cell growth cylindrical scaffold for nerve repair, wherein the transparent agarose cell growth cylindrical scaffold comprises a plurality of cell growth channels contained in the scaffold, wherein the scaffold is configured such that Schwan cells, glial cells, endothelial cells, astrocytes, oligodendrocytes, stem cells or neurons loaded into the channels are observable by microscopy during growth of the cells in the channels, and wherein the channels are formed of transparent hollow tubes with an interior coating of agarose, and  the Schwan cells, glial cells, astrocytes, oligodendrocytes, stem cells or neurons are cultured and grown within the channels and the scaffolds to form three-dimensional processes bundles, and the aligned processes of the cells and the cell bundles are enclosed in a microcolumn comprising a biocompatible matrix (i.e. agarose) on the inner surface of the micro-column within the channels and the scaffolds (see [0011]-[0021], [0024]-[0032], [0034]-[0047], [0053]-[0058], [0069]-[0076], [0072], [0081]-[0108], examples 1-2, claims 1-15, in particular).  Romero-Ortega’2003 also teaches that the scaffold has an outside diameter of about 0.5-3mm, and the channels have a diameter of from 0.06-0.2mm or 0.17mm (claims 25-28, in particular) (i.e. about 0.1 mm to about 0.9 mm, or about 0.3 mm to about 0.35 mm or about 0.18mm). Romero-Ortega’2003 also teaches that the biocompatible matrix is a hydrogel selected from the group consisting of extracellular matrix, collagen, agarose as in claim 6 and that the biocompatible matrix comprises collagen and the micro-column comprises agarose (see [0007]-[0009], [0012], in particular).
Romero-Ortega et al. (US2007/0010831, published Jan 11, 2007) (Romero-Ortega’2007) teaches implanting and using a biomimetic biosynthetic nerve implant (BNI) that uses a biodegradable hydrogel based, transparent, multi-channel matrix as a 3-D substrate for nerve repair, wherein the BNI comprises i) an outer biodegradable or non-biodegradable tube or sleeve with a plurality of perforations to allow cellular migration inside the lumen, ii) a multi-laminal matrix with multiple microchannels, which in turn can be loaded with single or multiple selected cell types or molecules, the surface area of each microchannel can be further modified to incorporate micro- or nano-domains that are cast into the microchannels during the extraction of the conduit-casting/cell suspension loading fibers and the hydrogel-based multi-luminal scaffold is designed to allow fascicular growth of axons through the multiple microchannels, wherein micro- or nanostructures are incorporated in the lumen and/or luminal surface of the microchannels and a gel-forming matrix is used with the cells in the lumen and wherein cultured Schwann cells (SCs) or bone marrow stromal stem cells are loaded into these channels, the cells are attached to the surface of the microchannels by virtue of a molecularly defined lumen that permits cells to elongate into a 3D viable tissue structure within hours (see [0016]-[0024]; [0036]-[0041]; [0044]; [0063]-[0067], [0079]-[0080], claims 1-45, in particular). Romero-Ortega’2007 teaches that the external conduit has an internal diameter of from 1.68-10mm, a length of from 0.3-30cm and a thickness of from 0.02mm-1mm and the cylindrical microchannels have a diameter of from 50-500um (0.05-0.5mm) (see claims 7 and 11, in particular). Romero-Ortega’2007 teaches that the external conduit is preferably a tube composed of biocompatible and/or bioresorbable material(s) including cellulose, hydroxymethyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, collagen, keratin, gelatin, glycinin, synthetic polymers, including polyurethane, and the cylindrical microchannels are formed inside the external tubing and parallel to the longitudinal axis of the tube; each cylindrical matrix has two ends and the intra-luminal matrix include agar, agarose, methyl cellulose, hydroxymethyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, collagen, gelatin plastics, and extracellular matrix proteins and their derivatives (see [0037]-[0041]; [0044], in particular). 
Cullen et al. teaches a 3D agarose-collagen hydrogel micro-conduit containing cultured dorsal root ganglions wherein the conduit has an inner diameter 250um and outer diameter 990um or 500um and wherein the conduit contains both of axonal and glial processes (p. 2281; p. 2283; p. 2285; p. 2287 & figures 1-3 and 6, in particular). Cullen et al. further teaches that the length of the glial processes is at least ~1mm (see p. 2283, 2nd col. 2nd paragraph; p. 2286, figure 6, in particular). Cullen et al. teaches that the biopolymer is selected from the group consisting of extracellular matrix, collagen, agarose as in claim 22 (see p. 2281, in particular).
Chen et al. (US2011/0264235, published Oct 27, 2011, filed Apr 21, 2010; was issued as US9139935) teaches a nerve guide conduit made of highly aligned and closed packed hollow fiber assembly seeded with astrocytes wherein the average inner diameter of the fibers in the assembly is about 1 to about 100um, 10-50um, 15-25um, 0.1-10um, wherein the aligned hollow fibers are made of polymers including polyurethane, cross-linked hyaluronic acid, collagen, gelatin (i.e. agarose), cellulose; and wherein the nerve guide conduit can be seeded with nerve cells, neural stem cells, Schwann cells, astrocytes, oligodendrocytes and their precursors for medical uses (see paragraphs [0034], [0044]-[0047],  [0061]-[0062], p. 7 claims 1-37, in particular)..


11.	This application contains claims 1-19 drawn to an invention nonelected with traverse in the reply filed on 4/13/17.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.


12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
August 12, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649